The Chibe Justice :
Although the Recorder of Detroit may have power to reserve for our opinion questions which arise upon the trial of offenses against the general laws of the state, he has none to reserve such as arise upon the trial of complaints for the breach of city ordinances.
In the last instance, he acts in the capacity of a municipal officer simply, and in the enforcement of laws of which we can not take judicial cognizance; while in the first instance he acts under general laws, and exercises the power of a Circuit Judge. It is only then, when he acts in this latter capacity, that he can reserve questions — the statute only conferring that power upon Circuit Judges.
The charter, in prescribing the manner in which trials shall be conducted in his court, merely regulated the practice therein. It conferred no power independent of this. Although causes may be removed into this court from the Recorder’s Court, as they may be from the Circuit Court, yet the reservation of questions for our opinion is in no sense a removal of the cause. It remains below. We can *81render no judgment, nor can vre make any order in it. Our powers are merely advisory.
The case must be dismissed.